Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1, 2, 4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duthie (USP 5,419,006) in view of Guzman et al (USP 5,481,983).
Regarding claim 1, Duthie discloses a street sweeper vehicle having a forward end and a rearward end, the forward end being in the direction of forward driving of the vehicle, the street sweeper vehicle comprising: a hopper (element 12);a vacuum pickup head having an intake portion that is fluidly coupled to the hopper (element 14); a rear tire disposed rearward of the pickup head (see Fig. 1; rear tire), but Duthie does not disclose a magnet bar disposed rearward of the intake portion of the pickup head and wherein the magnet bar is disposed forward of the rear tire and is laterally aligned with the rear tire such that the magnet bar is directly between the intake portion of the pickup head and the rear tire of the street sweeper in a fore-aft direction.  Guzman teaches as obvious a magnet bar disposed rearward of the intake portion of the pickup head and wherein the magnet bar is disposed forward of the rear tire and is laterally aligned with the rear tire such that the magnet bar is directly between the intake portion of the pickup head and the rear tire of the street sweeper in a fore-aft direction (see Fig. 10; generally under element 40) for the purpose of combining a vacuum and magnetic sweeper system to attract and store material along a vehicle path (see abstract and col. 2 lines 62-67).
Regarding claim 2, Guzman further teaches the magnet bar is mechanically coupled to the pickup head (elements 31 and 43 connected to element 20 through element 19).  It would have been obvious at the time of filing to modify Duthie’s suction 
Regarding claims 4, 6, and 14-16, Guzman further teaches obvious one or more rear wheels disposed rearward of the pickup head and laterally aligned with the intake portion of the pickup head, the one or more rear wheels having a combined width, wherein the magnet bar is disposed forward of the rear tire and is laterally aligned with the rear tire such that the magnet bar is directly between the intake portion of the pickup head and the rear tire of the street sweeper in a fore-aft direction, and has a width that is less than double the combined width of the one or more rear wheels (see Fig. 10 and col. 2, lines 62-67).  It would have been obvious at the time of filing to modify Duthie’s suction head to include magnetic sweeping, as taught by Guzman, for the purpose of combining a vacuum and magnetic sweeper system to attract and store material along a vehicle path.
Regarding claim 7, Duthie discloses the pickup head has a blower portion that is fluidly coupled to a blower, and the blower portion of the pickup head lacks the magnet bar (see Fig. 1; element 21).
Regarding claim 8, Guzman further teaches the magnet bar comprises: a magnet case (element 31); a magnet disposed in the magnet case (element 43); a bracket mechanically (element 19) coupled to the magnet case and to the intake portion of the pickup head with the magnet case disposed rearward of the intake portion of the pickup head (see Fig. 2; generally near element 30 as the forward side and elements 31 and 43 rear of this position).  It would have been obvious at the time of filing to modify 
Regarding claim 9, Guzman further teaches the magnet bar comprises: a magnet case (element 43); a magnet disposed in the magnet case (element 43); a bracket mechanically coupled to the magnet case and to the intake portion of the pickup head with the magnet case disposed rearward of the intake portion of the pickup head (see Fig. 2; generally near element 30 as the forward side and elements 31 and 43 rear of this position); and an end cap disposed at a lateral end portion of the magnet case, one or more portions of the end cap being aligned with one or more portions of the bracket (element 120 covers the open parts of frame element 30).  It would have been obvious at the time of filing to modify Duthie’s suction head to include magnetic sweeping, as taught by Guzman, for the purpose of combining a vacuum and magnetic sweeper system to attract and store material along a vehicle path.
Regarding claims 10 and 18, Guzman further teaches magnet bar comprises: a magnet case (element 31); a magnet disposed in the magnet case (element 43); a bracket mechanically coupled to the magnet case and to the intake portion of the pickup head with the magnet case disposed rearward of the intake portion of the pickup head (element 19); an end cap disposed at a lateral end portion of the magnet case (element 120), a case fastener that mechanically couples the bracket and the end cap (element 38).  It would have been obvious at the time of filing to modify Duthie’s suction head to include magnetic sweeping, as taught by Guzman, for the purpose of combining a 
Regarding claims 11, 19 and 20, Guzman further teaches another magnet disposed in the magnet case, the magnet and the other magnet being arranged in an array of magnets; and a keeper plate or cushion disposed in the magnet case and magnetically coupled to each magnet in the array of magnets (elements 60 and 62).  It would have been obvious at the time of filing to modify Duthie’s suction head to include magnetic sweeping, as taught by Guzman, for the purpose of combining a vacuum and magnetic sweeper system to attract and store material along a vehicle path.
Regarding claim 12, Duthie discloses a street sweeper having a pickup head pulling a vacuum (element 21), the pickup head having a forward side and a rearward side (element 14), but Duthie does not disclose a magnet bar comprising: a magnet case (element 31); a magnet disposed in the magnet case (element 43); and a bracket mechanically (element 19) coupled to the magnet case and adapted to mechanically couple the magnet case to an intake portion of the pickup head of the street sweeper with the magnet case disposed rearward of the intake portion of the pickup head (see Fig. 2; generally near element 30 as the forward side and elements 31 and 43 rear of this position), but Guzman does not disclose the bracket having a first attachment point and a second attachment point on a lower surface of the bracket, the magnet being secured to the first attachment point, the second attachment point being adapted to secure to an upper surface of the pickup head.  Guzman teaches as obvious a magnet bar comprising: a magnet case (element 31); a magnet disposed in the magnet case (element 43); and a bracket mechanically (element 19) coupled to the magnet case and .
Regarding claim 13, Guzman further teaches the intake portion of the pickup head has an intake aperture, and the bracket is adapted to mechanically couple the magnet case to the intake portion of the pickup head with the magnet case laterally aligned with the intake aperture of the intake portion of the pickup head (see Fig. 2; generally under element 40).  It would have been obvious at the time of filing to modify Duthie’s suction head to include magnetic sweeping, as taught by Guzman, for the purpose of combining a vacuum and magnetic sweeper system to attract and store material along a vehicle path.
Regarding claim 17, Guzman further teaches an end cap disposed at a lateral end portion of the magnet case, one or more portions of the end cap being aligned with one or more portions of the bracket (element 120 covers the open parts of frame element 30).  It would have been obvious at the time of filing to modify Duthie’s suction .

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4, and 6-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655